Exhibit 10.2


THIRD AMENDMENT TO PURCHASED SERVICES AGREEMENT
This THIRD AMENDMENT TO PURCHASED SERVICES AGREEMENT (this “Third Amendment”) is
dated effective as of October 10, 2019 (the "Effective Date"), and is entered
into by and between GK FINANCING, LLC, a California limited liability company
(“GKF”), or its wholly owned subsidiary whose obligations hereunder shall be
guaranteed by GKF, and UNIVERSITY OF SOUTHERN CALIFORNIA, a California nonprofit
public benefit corporation (“Hospital”).
Recitals:
A.    On March 5, 2008, GKF and USC University Hospital, Inc. entered into a
certain Purchased Services Agreement, which Purchased Services Agreement was (i)
transferred and assigned by USC University Hospital, Inc. to Hospital pursuant
to a certain letter dated effective as of March 31, 2009; and (ii) amended by a
certain First Amendment to Purchased Services Agreement dated effective as of
April 1, 2009 (the "First Amendment") and (iii) amended by a Second Amendment to
Purchased Services Agreement dated effective as of October 1, 2013 (the “Second
Amendment”), between GKF and Hospital (as so assigned and amended, the
"Agreement").
B.    GKF and Hospital desire to further amend the Agreement as set forth
herein.
NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are acknowledged, the parties hereby amend the Agreement as follows:
Agreement:
1.Defined Terms. Unless otherwise defined herein, the capitalized terms used
herein shall have the same meanings set forth in the Agreement.
2.Extension of Term.
a.It is acknowledged that pursuant to Amendment Two, but subject to Section 2.b
below, the Term of the Agreement is currently set to expire on July 29, 2020.
b.The Term of the Agreement is hereby extended to the earlier of (i) July 28,
2021, or (ii) the date on which the first clinical procedure is performed on the
Hospital’s Leksell Gamma Knife Icon; provided that, the Term of the Agreement
may be further extended beyond July 28, 2021 on a month to month basis pursuant
to mutual written agreement between the parties.
c.During the period from July 29, 2020 through July 28, 2021, GKF shall waive
the per procedure Purchased Services Payments for up to five (5) Procedures that
are performed using any equipment or devices other than the Equipment (each, an
“Excluded Procedure”); provided that, if at any time or from time-to-time the
foregoing limits pertaining to Excluded Procedures is exceeded by Hospital,
then, GKF shall be entitled to receive Purchased


- 1 -




--------------------------------------------------------------------------------

Exhibit 10.2


Services Payments for each Procedure in excess of such limits in accordance with
the amounts set forth in the Agreement.
4.No Additional Responsibilities. It is understood by the parties that GKF is
not responsible for any upgrades, hardware, cobalt reloading, software changes
and/or other modifications to the Equipment, except as otherwise agreed upon in
writing by Hospital and GKF.
5.Miscellaneous. This Third Amendment may be executed in separate counterparts,
each of which when so executed and delivered shall be an original, but all of
which counterparts shall together constitute the same instrument. The captions
and paragraph headings used herein are for convenience only and shall not be
used in construing or interpreting this Third Amendment. This Third Amendment
constitutes the full and complete agreement and understanding between the
parties hereto concerning the subject matter hereof and shall supersede any and
all prior written and oral agreements with regard to such subject matter.
6.Full Force and Effect. Except as amended by this Third Amendment, all of the
terms and provisions of the Agreement shall remain unchanged and in full force
and effect. Unless the context requires otherwise, all references in the
Agreement to (i) the “Agreement” shall be deemed to mean the Agreement as
amended by this Third Amendment, and (ii) the “Term” shall be deemed to refer to
the Term, as extended pursuant to this Third Amendment. Notwithstanding the
foregoing, to the extent of any conflict or inconsistency between the terms and
provisions of this Third Amendment and that of the Agreement, the terms and
provisions of this Third Amendment shall prevail and control.
IN WITNESS WHEREOF, the parties have executed this Third Amendment effective as
of the Effective Date.
GKF:
GK FINANCING, LLC




By:    /s/ Ernest A. Bates, M.D.
    Ernest A. Bates, M.D.,
    Policy Committee Member
Hospital:
UNIVERSITY OF SOUTHERN CALIFORNIA


By:    /s/ Rod Hanners
Name: Rod Hanners
Title:     CEO, COO







- 2 -


